Name: Commission Regulation (EEC) No 1106/90 of 18 April 1990 on the communication of information for the purposes of the common organization of the market in fishery products
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 No L 111 /50 Official Journal of the European Communities 1 . 5 . 90 COMMISSION REGULATION (EEC) No 1106/90 of 18 April 1990 on the communication of information for the purposes of the common organization of the market in fishery products reference prices and free-at-frontier prices for carp (^, as last amended by Regulation (EEC) No 2046/85 f) ; Article 4 of Regulation (EEC) No 1501 /83 of 9 June 1983 on the disposal of certain fishery products which have been the subject of measures to stabilize the market (8) ; Article 15 (2) of Regulation (EEC) No 3321 /82 of 9 December 1982 laying down detailed rules for the granting of a carry-over premium for certain fishery products (9), as last amended by Regulation (EEC) No 3507/89 (10); Article 18 (2) of Regulation (EEC) No 314/86 of 11 February 1986 laying down detailed rules for the grant of a storage premium for certain fishery products (11 ), as last amended by Regulation (EEC) No 2201 /89 (12) ; Article 14(1 ) and (2) of Regulation (EEC) No 2415/89 of 3 August 1989 laying down detailed rules of application for the granting of private storage aid for certain fishery products (13) ; Whereas, in order that Member States may adapt the noti ­ fications in time and in the required form required by this Regulation, it should be adopted several months before its entry into force ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2886/89 (z), and in particular Articles 9 (5), 11 (4), 15 (4), 17 (6), 22 (5) and 31 thereof, Whereas the Commission has to be able to monitor the price stabilization activities of producers' organizations and the way in which they apply the systems of financial compensation, carry-over premiums and storage premiums ; Whereas the Community intervention arrangements under Regulation (EEC) No 3796/81 require information to be available on the prices recorded on the wholesale markets and in representative ports of the Community ; Whereas the markets and ports of the Member States to be considered representative for a given product have to be established : HAS ADOPTED THIS REGULATION :Whereas it is also necessary to stipulate how frequently the market prices are to be recorded and related notifica ­ tions made : TITLE IWhereas improved organization has led to an increase in the number of notifications relating to the application and monitoring of Community intervention arrangements in the common organization of the markets ; Whereas experience has shown the need to simplify, stan ­ dardize and rearrange the data transmitted ; Communication of information concerning with ­ drawal and selling prices by producers' organiza ­ tions Article 1 1 . Member States shall communicate the information specified in Article 9 (4) of Regulation (EEC) No 3796/81 , hereinafter referred to as 'the basic Regulation', to the Commission within one month of the beginning of the fishing year during which the withdrawal and selling prices are to be applied. Whereas this Regulation is therefore to replace Commis ­ sion Regulation (EEC) No 3598/83 (3), as last amended by Regulation (EEC) No 1528/88 (4), and 3599/83 0 ; whereas these Regulations should be repealed ; Whereas, since various data in several Commission Regu ­ lations have been grouped together in this Regulation, the following articles should be repealed : Article 2 ( 1 ) and (2) of Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of application for the fixing of 0 OJ No L 207, 29. 7 . 1974, p. 30 . 0 OJ No L 193, 25. 7 . 1985, p. 15 . (8) OJ No L 152, 10 . 6 . 1983, p. 22. 0 OJ No L 351 , 11 . 12. 1982, p. 20. (10) OJ No L 342, 24. 11 . 1989, p . 13 . (') OJ No L 379, 31 . 12. 1981 , p . 1 . (2) OJ No L 282, 2. 10 . 1989, p. 1 . 0 OJ No L 357, 21 . 12. 1983, p . 17. (&lt;) OJ No L 136, 2. 6 . 1988, p . 9 . 0 OJ No L 357, 21 . 12. 1983, p. 22. (Il) OJ No L 39, 14. 2. 1986, p. 8 . (I3) OJ No L 228, 5. 8 . 1989, p. 10 . (12) OJ No L 209, 21 . 7. 1989, p. 30. 1 . 5 . 90 Official Journal of the European Communities No L 111 /51 Where the withdrawal and selling prices are fixed by an association grouping two or more producers' organiza ­ tions, each producers' organization intending to apply the arrangements communicated must be named. 2. Any change in the information referred to in para ­ graph 1 must be notified to the Commission by the Member States without delay. TITLE II Notifications concerning the products listed in Annexes I (A), (D) and (E) and IV (B) to the basic Regulation Article 4 1 . In respect of each product listed in Annex I (A), (D) and (E) of the basic Regulation, Member States shall notify the Commission every six months of : (a) the quantities withdrawn from or remaining unsold on the market at, as appropriate :  the Community withdrawal price and the Community selling price and, where applicable, the regionalized withdrawal price,  the autonomous withdrawal price. The categories of each product withdrawn must be specified ; (b) the average price obtained, per disposal option provided for in Article 1 of Regulation (EEC) No 1501 /83 ; in addition, not later than six months follo ­ wing the end of the fishing year concerned, the annual quantities disposed of broken down by manner of disposal and by product. (c) the quantity of each product on which the carry-over premium is to be granted, broken down by category, the type of processing carried out and the average wholesale selling price of the processed products ; (d) the quantity of each product on which the storage premium is to be granted, broken down by category, the type of storage and the average wholesale selling price of the products that have been in storage . 2. After the fishing year has ended, producers' organi ­ zations shall communicate to the Member State to which they belong, in respect of the products listed in Annex I (A), (D) and (E) of the basic Regulation, the quantities of products sold by the organization and the quantities for which financial compensation, carry-over premiums or storage premiums, as provided for in Articles 13, 14 and 14 (a) of the basic Regulation, have been granted. Member States shall forward these data to the Commission not later than six months after the beginning of the following fishing year. Article 2 The notifications specified in Article 11 ( 1 ) of the basic Regulation shall comprise, for each of the products listed in Annex I (A), (D) and (E) to that Regulation and for each representative market or port : 1 . the following monthly data : (a) the average market price weighted according to the quantity marketed  of each product and  the product category used for fixing the guide price ; (b) the total quantity marketed of the product and of the category referred to in the second indent of (a) ; (c) the total quantity withdrawn from the market ; 2. the following six-monthly data : (a) the average six-monthly market price of each product category ; (b) the quantities marketed, broken down by product category. 3 . Moreover, if the market in a product slumps or under ­ goes disturbance or is threatened with such, the data shall be communicated at least weekly, with separate figures for each market day. TITLE III Notifications concerning the products listed in Annexes II and III to the basic Regulation Article 5 Member States shall communicate to the Commission the information referred to in Article 15 (2) of the basic Regu ­ lation, which shall contain, for each product listed in Annex II to that Regulation selected for fixing the guide price, and for each representative market and port :  the average monthly market price, weighted according to the quantities marketed,  the total quantities during that month. Article 3 Member States shall communicate to the Commission the information referred to in Article 1 1 (3) "of the basic Regu ­ lation every six months. For products referred to in Annex IV (B) and frozen on board, it shall comprise the average selling price and the quantities sold on the whole ­ sale market, broken down by usual commercial presenta ­ tion . No L 111 /52 Official Journal of the European Communities 1 . 5. 90 (EEC) No 1985/74. Each notification shall cover the three years preceding the fixing of the reference prices. The production price shall be the producer's selling price to the wholesaler. The representative production zones shall be : Germany : Oberpfalz, the whole of Oberfranken and Mittel ­ franken ; Article 6 Member States shall communicate to the Commission the information referred to in Article 17 (4) of the basic Regu ­ lation, which shall contain, for each species and form of presentation referred to in Annex III to that Regulation and for each representative market or port :  the average monthly market price, weighted according to the quantities marketed,  the total of ^ the quantities marketed during that month . Separate notifications shall be made for fresh and chilled products on the one hand, and for frozen products. France : Dornbes, the whole of the Brenne/Sologne area. Article 7 1 . For products listed in Annexes II and III of the basic Regulation, producers' organizations shall commu ­ nicate to the relevant authorities of the Member State concerned at least the following monthly data for each species and commercial presentation :  the quantity landed by their members,  the quantity sold and the average selling price, in the case of products listed to in Annex II,  the quantity sold and delivered to the processing industry and the average selling price, in the case of products listed in Annex III,  the quantity unsold put into cold storage,  the quantity put back on the market following storage. The Member State shall forward these communications to the Commission monthly. 2. Should it be found that selling prices are lower than the level specified in Article 16 ( 1 ) (a) of the basic Regula ­ tion and are likely to remain so, the producers' organiza ­ tions shall communicate the abovementioned information to the Member State weekly, broken down by each market day. The Member State shall forward this information to the Commission immediately. TITLE V General provisions Article 9 1 . The representative wholesale markets and ports mentioned in Articles 11 (2), 15 (3) and 17 (5) of the basic Regulation shall be those listed in Annex I hereto for the products indicated. 2. The average market price shall be the average price at the stage of first sale, weighted by the quantities marketed, no account being taken of any quantities with ­ drawn. Article 10 1 . All notifications referred to in this Regulation shall be transmitted to the Commission by telex, fax or direct data-processing link in the form set out in Annexes II to XIII . 2 . Save as otherwise provided, communications to the Commission shall be made by the following dates :  monthly communications shall be transmitted before the 15th day of the following month,  six-monthly communications shall be transmitted before 1 September, for the first half year, and before 1 March of the following year, for the second half. Article 11 1 . Regulations (EEC) No 3598/83 and (EEC) No 3599/83 are hereby repealed. 2. Article 2 ( 1 ) and (2) of Regulation (EEC) No 1985/74, Article 4 of Regulation (EEC) No 1501 /83, Article 15 (2) of Regulation (EEC) No 3321 /82, Article 18 (2) of Regulation (EEC) No 314/86 and Article 14 ( 1 ) and (2) of Regulation (EEC) No 241 5/89 are hereby repealed. Article 12 This Regulation shall enter into force on 1 January 1991 . TITLE IV Notifications concerning certain products of Annex IV (A) to the basic Regulation Article 8 Member States shall communicate to the Commission, every year before 1 November, the average monthly production prices recorded in the representative produc ­ tion zones and the quantities of carp marketed in the form of presentation referred to in Article 1 of Regulation 1 . 5. 90 Official Journal of the European Communities No L 111 /53 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 April 1990 . For the Commission Manuel MARÃ N Vice-President No L 111 /54 Official Journal of the European Communities 1 . 5. 90 ANNEX I REPRESENTATIVE WHOLESALE MARKETS AND PORTS FOR FISHERY PRODUCTS I. Products listed in Annex I (A) to Regulation (EEC) No 3796/81 1 . Herrings (Clupea harengus) Boulogne-sur-Mer the combined markets of Fehmarn/Kiel/Maasholm the combined markets of Hirtshals/Skagen Killybegs Lerwick the combined markets of Mallaig/Oban/Ullapool/Stornoway Rossaveal the combined markets of Scheveningen/IJmuiden 2. Sardines (Sardina pilchardus) (a) Atlantic La Turballe Saint-GuÃ ©nole Santa Eugenia de Riveira Sada Vigo Matosinhos Peniche Figueira da Foz OlhÃ £o (b) Mediterranean PortimÃ £o Kavala the combined markets of Ancona/Cesenatico the combined markets of Chioggia/Porto Garibaldi Sciacca the combined markets of Martigues Port-Vendres Sete Piree Salonika CastellÃ ³n Tarragona 3. Spur dogfish (Squalus acanthias) Burtonport Grimsby Aberdeen/Peterhead Holyhead Mallaig Concarneau Cherbourg Lorient 4. Spotted dogfish (Scyliorhinus spp.) Concarneau Cherbourg Lorient Ostend Nazare Matosinhos 5. Redfish (Sebastes- spp.) Boulogne-sur-Mer the combined markets of Bremerhaven/Cuxhaven Ostend 6. Cod (Gadus morrhua) the combined markets of Aberdeen/Peterhead the combined markets of Grimsby/Hull Boulogne-sur-Mer Lorient the combined markets of Bremerhaven/Cuxhaven the combined markets of Heiligenhafen/Kiel 1 . 5. 90 Official Journal of the European Communities No L 111 /55 Hvide Sande Neskso Ronne Howth IJmuiden Scheveningen Ostend 7. Saithe (Pollachius virens) Boulogne-sur-Mer Lorient the combined markets of Aberdeen/Peterhead the combined markets of Grimsby/Hull the combined markets of Bremerhaven/Cuxhaven the combined markets of Hanstholm 8 . Haddock (.Melanogrammus aeglefinus) the combined markets of Aberdeen/Peterhead the combined markets of Grimsby/Hull Boulogne-sur-Mer Lorient the combined markets of Hanstholm/Thyboron IJmuiden Killybegs 9. Whiting (Merlangus merlangus) the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer Lorient IJmuiden 10. Ling (Molva spp.) the combined markets of Aberdeen/Peterhead Newlyn the combined markets of Bremerhaven/Cuxhaven Lorient Concarneau 1 1 . Mackerel (Scomber scombrus) the combined markets of the combined markets of Boulogne-sur-Mer Castletownbere Killybegs Mallaig/Ullapool Hirtshals Laredo Ondarroa SantoÃ ±a Guetaria Matosinhos Peniche 12. Spanish mackerel (Scomber japonicus) Punta UmbrÃ ­a SantoÃ ±a OlhÃ £o Setubal PortimÃ £o Peniche 13. Anchovy (Engraulis spp.) the combined markets of the combined markets of Ancona/Cesenatico Chioggia/Porto Garibaldi Viareggio Goro Fano Kavala Salonika Piree SÃ ¨tes Saint-Jean-de-Luz Barbate Bermeo Cadiz Guetaria Ondarroa Rosas SantoÃ ±a No L 111 /56 Official Journal of the European Communities 1 . 5. 90 14. Plaice (Pleuronectes platessa) the combined markets of Boulogne-sur-Mer Esbjerg/Thyboron Lowestoft IJmuiden Urk Zeebrugge 15. Hake (Merluccius merluccius) Ayr Castletownbere Lorient Concarneau the combined markets of Les Sables d'Olonne La CoruÃ ±a Vigo Pasajes Ondarroa the combined markets of Cillero/Burela Algeciras OlhÃ £o Matosinhos Lisbon Povoa de Varzim SetÃ ºbal Concarneau16. Megrim (Lepidorhombus spp.) Le Guilvinec the combined markets of Aberdeen/Peterhead Newlyn Castletownbere La CoruÃ ±a Vigo 17. Rays bream (Brama spp.) Vigo Santa Eugenia de Riveira Sesimbra OlhÃ £o Lisboa 18 . Anglerfish (Lophius spp.) Concarneau Le Guilvinec the combined markets of Lorient Zeebrugge Aberdeen/Peterhead Lerwick/Scalloway Newlyn Ondarroa AvilÃ ©s La CoruÃ ±a Vigo Marin Peniche Matosinhos Lagos Povoa de Varzim Vila Real de Santo Antonio II . Products listed in Annex I (D) to Regulation (EEC) No 3796/81 Shrimps (Crangon crangon) Cuxhaven/Dorum/Spieka/Wremem the combined markets of Husum/Tonning/Busum the combined markets of Den Oever Lij Colijnsplaat Zeebrugge. Havney Kings Lynn 1 . 5 . 90 Official Journal of the European Communities No L 111 /57 III. Products listed in Annex I (E) to Regulation (EEC) No 3796/81 Edible crabs (Cancer pagurus) Kingswear Morlaix Brest Noirmoutier Norway lobster whole (Nephrops norvegicus) Mallaig Eyemouth Ayr North Shields Osterby Rossaveal Skagen the combined markets of Guilvinec Zeebrugge La CoruÃ ±a Marin Huelva Vila Real de Santo Antonio Mallaig Kilkeel Portavogie Fraserburgh Zeebrugge Norway lobster (tails) (Nephrops norvegicus) IV. Products listed in Annex II (A) to Regulation (EEC) No 3796/81 Sea-bream of the species Dentex dentex and Pagellus spp. Anzio Bari San Benedetto del Tronto PirÃ ©e V. Products listed in Annex II (B) to Regulation (EEC) No 3796/81 1 . Squid (Loligo spp.) Anzio Bari San Benedetto del Tronto Piree Vigo Aveiro 2. Squid (Ommastrephes sagittatus) Anzio Bari San Benedetto del Tronto Vigo Aveiro 3 . Squid (Illex spp.) Anzio Bari San Benedetto del Tronto Piree Vigo Aveiro 4. Cuttlefish of the species Sepia officinalis, Rossia macrosoma, Sepiola rondeleti Anzio Bari San Benedetto del Tronto PirÃ ©e 5. Octopus Anzio Bari Piree San Benedetto del Tronto No L 111 /58 Official Journal of the European Communities 1 . 5 . 90 VI. Products listed in Annex III to Regulation (EEC) No 3796/81 All species of tunny Concarneau Douarnenez Lorient Saint-Jean-de-Luz Ancona Salerno Bermeo Caraminal Santa Eugenia de Riveira Algeciras Cadiz VillagarcÃ ­a de Arosa Funchal (Madeira) Ponta Delgada (Sao Miguel, AzÃ §ores) S. Roque/Madalena (Pico, Azores) Horta (Faial , Azores) 1 . 5. 90 Official Journal of the European Communities No L 111 /59 ANNEX II (Annual) notification specified in Article 1 (to be transmitted one month after end of year) WITHDRAWAL AND SELLING PRICES APPLIED BY PRODUCERS' ORGANIZATIONS MEMBER STATE : Application of withdrawal selling prices in the fisheries sector in L9 . . by (name and address of producers' organization or association of producers' organizations (')) Area of activity : 1 2 3 Indicate any categories of product for which Commu ­ nity withdrawal prices are selectively applied or sale of which is banned (Article 13 ( 1 ) (d) of basic Regulation) Products listed in Annex I (A), (D) or (E) of Basic Regulation for which Community withdrawal or selling prices (Article 1 2 of Regulation) are applied ; indicate any products for which regional withdrawal prices (Article 12 (2)) are applied Products listed in Annexes I to IV for which an autonomous withdrawal price (Article 9 (1 ) of basic Regulation) is applied for all categories of a product or products concerned ; indicate price level, form ol presentation and packagingSelective application Sales ban (') As provided for in the second indent of Article 1 ( 1 ), in the case of an association of producers a list of the producers organizations intending to apply the prices must be notified. A N N E X II I (M on th ly ) no tif ica tio ns sp ec ifi ed in Ar tic le 2 (1 ) (a) (b ) an d (c) (to be tra ns m itt ed 15 da ys af te r en d of m on th ) Q U A N TI TI ES A N D PR IC E O F A N N E X I PR O D U C TS M on th : M E M B E R ST A T E :. Q ua nt iti es m ar ke te d pi lo t pr od uc t (to nn es ) Pr ice (E CU pe r to nn e) pi lo t pr od uc t Po rt /m ar ke t To ta l qu an tit y m ar ke te d (to nn es ) Q ua nt ity w it hd ra w n (to nn es ) Sp ec ies (') O ve ra ll av er ag e pr ic e (E CU pe r to nn e) o E /A -l 0 E /A -2 (2) : E /A -3 0 E /A -l 0 E /A -2 0 E /A -3 0 .(') ' No L 111 /60 Official Journal of the European Communities 1 . 5. 90 f) Gi ve se pa ra te da ta fo r m on kf ish wi th or w ith ou t he ad an d fo r No rw ay lo bs te r w ho le or tai ls on ly . (*) St ate pr es en ta tio n, w he re ne ce ss ar y (w ho le or gu tte d wi th he ad ). 1 . 5. 90 Official Journal of the European Communities No L 111 /61 ANNEX IV Notifications (six-monthly) specified in Article 2 (2) (a) and (b) (to .be transmitted two months after end of of period) QUANTITIES AND PRICES OF ANNEX I PRODUCTS Period : MEMBER STATE : Market/port Species Category Quantity marketed per category (tonnes) Average price per category (ECU per tonne) A N N E X V N ot ifi ca tio ns (si x- m on th ly ) sp ec ifi ed in A rti cl e 3 (to be tra ns m itt ed tw o m on th s af te r en d of pe rio d) PR O D U CT S O F A N N EX IV (B ) P er io d :, M E M B E R ST A T E : W ho le fi sh St an da rd fi lle t bl oc ks B on el es s fi ll et bl oc ks In di vi du al fi ll et s w it h sk in In di vi du al fil le ts , sk in le ss B lo ck s in im m ed ia te pa ck in g w ei gh in g no t m or e th an 4 kg O th er pr es en ta tio ns Sp ec ie s Q ua nt ity (to nn es ) P ri ce (E CU pe r to nn e) Q ua nt ity (to nn es ) Pr ic e (E CU pe r to nn e) Q ua nt ity (to nn es ) P ri ce (E CU pe r to nn e) Q ua nt ity (to nn es ) P ri ce (E CU pe r to nn e) Q ua nt ity (to nn es ) P n ce (E CU pe r to nn e) Q ua nt ity (to nn es ) P ri ce (E CU pe r to nn e) Q ua nt ity (to nn es ) P nc e (E CU pe r to nn e) No L 111 /62 Official Journal of the European Communities 1 . 5 . 90 1 . 5. 90 Official Journal of the European Communities No L 111 /63 ANNEX VI (Six-monthly) notification specified in Article 4 (1 ) (a) (to be transmitted two months after end of period) WITHDRAWALS/QUANTITIES UNSOLD Period : MEMBER STATE : Quantities withdrawn (tonnes) Quantities unsold (tonnes) Species Category At Community withdrawal price At autonomous withdrawal price At Community selling price No L 111 /64 Official Journal of the European Communities 1 . 5 . 90 ANNEX VII (Six-monthly) communication specified in Article 4 ( 1 ) (b) (to be transmitted two months after end of of period) STANDARD VALUE Period : MEMBER STATE : Species Use Quantity (')(tonnes) Average price (ECU per tonne) (') To be forwarded once a year,- six months following the end of the fishing year concerned . 1 . 5. 90 Official Journal of the European Communities No L 111 /65 ANNEX VIII (Six-monthly) notification specified in Article 4 (1 ) (c) and (d) (to be transmitted two months after end of period) CARRY-OVER PREMIUM AND STORAGE PREMIUM Period : MEMBER STATE : CARRY-OVER PREMIUM Species Category Quantity(tonnes) Type of processing Wholesale price of processed products ECU per tonne] STORAGE PREMIUM Species Category Quantity(tonnes) Type of storage Wholesale price of stored products ECU per tonne] No L 111 /66 Official Journal of the European Communities 1 . 5. 90 ANNEX IX (Annual) notification specified in Article 4 (2) (to be transmitted six months after end of year) WITHDRAWALS AND USES BY INDIVIDUAL PRODUCERS' ORGANIZATIONS MEMBER STATE : Application of the Community withdrawal price in the fishery products sector during 19... by (name and address of producers' organization):. Quantity Total carried over Total quantity stored under RegulationProduct put up for sale Total withdrawals during year (Annex I (Annex I column 5 column 1 of Regulation (Annex I column 6 of Regulation (EEC) (EEC) of Regulation (EEC) (EEC) No 3137/82) No 3137/82 No 3796/81 Article 14a arrangementNo 3137/82) 1 . 5. 90 Official Journal of the European Communities No L 111 /67 ANNEX X (Monthly) notification specified in Article 5 (to be transmitted 15 days after end of month) ANNEX II PRODUCTS Period : MEMBER STATE : Market/port Pilot product Quantity of pilot products marketed (tonnes) Average price (ECU per tonne) No L 111 /68 Official Journal of the European Communities 1 . 5 . 90 ANNEX XI (Monthly) notification specified in Article 6 (to be transmitted 15 days after end of month) ANNEX II PRODUCTS Period : MEMBER STATE Market/port Species Commercial presentation Quantity marketed (tonnes) Average price (ECU per tonne) 1 . 5. 90 Official Journal of the European Communities No L 111 /69 ANNEX XII (Monthly) notification specified in Article 7 ( 1 ) (to be transmitted 15 days after end of month) ANNEX II AND III PRODUCTS Period : MEMBER STATE : Name of producers organization : Species Commercialpresentation Quantity landed (tonnes) ... Quantity sold/ delivered to industry (tonnes) Average price (ECU per tonne) Quantity in storage (tonnes) Quantity removed from storage (tonnes) No L 111 /70 Official Journal of the European Communities 1 . 5 . 90 ANNEX XIII (Annual) notification (with separate monthly figures) specified in Article 8 (to be transmitted before 1 November) PRODUCTION PRICE FOR CARP MEMBER STATE : Month-year Production zone Quantity marketed (tonnes) Production price (ECU per tonne)